Citation Nr: 1823152	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to include as secondary to prostate cancer. 

2.  Entitlement to service connection for soft tissue sarcoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include the transcript of the June 2016 Board hearing presided over by the undersigned Veterans Law Judge.  

In November 2016, the Board reopened the claim for entitlement to service connection for soft tissue sarcoma and remanded the above appeals for further development. 


FINDINGS OF FACT

1.  The Veteran's osteoporosis is not etiologically related to service, and such disability was not caused or aggravated by a service-connected disability.

2.  The Veteran does not have soft tissue sarcoma and has not had such disability during the pendency of the appeal.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoporosis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for soft tissue sarcoma are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2016, the Board remanded the claims and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran with VA examinations to determine whether a diagnosis of soft tissue sarcoma is appropriate.  The Board also directed the AOJ to afford the Veteran with a VA examination to determine the nature and etiology of osteoporosis, to include whether it is secondary to prostate cancer and treatment thereof.  The Veteran was afforded VA examinations in January 2017, and addendum opinions followed, together in which the examiner provided the requested information.  The claims were readjudicated in a subsequent July 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a preexisting disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Board acknowledges that the Veteran is competent to report his symptoms.  However, the Board finds that the diagnosis of soft tissue sarcoma or the identification of which symptoms are manifestations of the same; as well as the determinations as to the nature and etiology of osteoporosis, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determinations that he has soft tissue sarcoma, and that his osteoporosis was caused or aggravated by his prostate cancer or otherwise related to service, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, such lay opinions by the Veteran have no probative value.  Similarly, though the Veteran is competent to attest to a contemporaneous medical opinion, his lay diagnosis of a soft tissue sarcoma alone, and without any competent medical evidence to confirm the same, is not competent evidence and therefore has no probative value. As discussed below, the Board has found the Veteran's report as to the contemporaneous medical opinion of soft tissue sarcoma to be not credible.  

The Board further acknowledges that in the June 2016 Board hearing, the Veteran's representative argued that the Veteran's symptoms of connective tissue pain and stiffness might be associated with soft tissue sarcoma symptomatology.  The representative also pointed out that the Veteran had been diagnosed with parathyroid adenoma, which might be associated with soft tissue sarcoma.  The record does not indicate that the Veteran's representative has medical expertise or training.  Thus, his determinations that the Veteran's parathyroid adenoma, connective tissue problems, pain, and stiffness, are all associated with soft tissue sarcoma, and that parathyroid adenoma is the same as or is a manifestation of soft tissue sarcoma, are not competent evidence and have no probative value.  Similarly, the Veteran's representative's determination that the Veteran's radiation treatment for his prostate cancer caused or aggravated the osteoporosis is not competent evidence and has no probative value.  

The May 2017 and July 2017 VA medical opinions together and in conjunction with the January 2017 VA examination and opinion, have high probative value because the opinions were rendered by a medical professional, W. K., who has the requisite expertise to render an opinion as to the whether the Veteran has soft tissue sarcoma or any diagnosis of soft tissue sarcoma, as well as the regarding the nature and etiology of the Veteran's osteoporosis, she reviewed the claims file and medical literature, she supported her opinions with rationale, she rendered her opinions based on the Veteran's subjective history and lay statements and examination of the Veteran, and she based the opinion on her own medical expertise and on review of the Veteran's medical history (to include noting his history of thyroid disability and parathyroid adenoma and Vitamin D supplement usage). 

Osteoporosis

The Veteran contends that he has osteoporosis that was caused or aggravated by his prostate cancer, to include treatment thereof.  

In her VA medical opinions, W. K. opined that the Veteran's osteoporosis is not related to service and was not caused or aggravated by prostate cancer.  She noted that osteoporosis was diagnosed decades after service.  She noted that the Veteran was treated with radiation for the prostate cancer, and that while hormonal treatment is used in the treatment of some prostate cancer, and that this had the potential side effect of causing hypogonadism which can in turn lead to osteoporosis, the Veteran did not receive hormonal treatment for his prostate cancer, and he was treated with radiation alone.  She stated that such radiation treatment for the prostate cancer does not cause or lead to osteoporosis. 
She opined that the Veteran's osteoporosis is more likely than not due to hyperparathyroidism, which was diagnosed many years after separation from service.  She noted that the Veteran has well-documented hyperparathyroidism, and the medical literature shows that this causes osteoporosis.  She also noted that there is no evidence of hyperthyroidism during service or within close proximity to service, and that such was diagnosed years after service.  She also noted that the osteoporosis was also diagnosed prior to the Veteran's diagnosis of prostate cancer.  

The Board acknowledges that the Veteran has referenced medical literature that indicates a relationship between osteoporosis and prostate cancer.  For instance, in a July 2017 statement, the Veteran referenced medical literature that showed prostate cancer may be a risk for other diseases such as osteoporosis.  He reported that there is a link between osteoporosis and hormone deprivation therapy, which he stated is one of the treatments for prostate cancer.  However, such literature has no probative value in this case, as it does not take into account the Veteran's specific medical history.  Such medical literature is outweighed by the above discussed VA examiner's opinions.  

On review, and given the above VA medical opinions by W. K., the preponderance of the evidence is against a finding that the Veteran's osteoporosis was caused or aggravated by prostate cancer.  There is no competent and probative evidence to indicate that the osteoporosis was proximately due to, the result of, or aggravated by any other service-connected disability.  For these reasons, service connection is not warranted on a secondary basis for osteoporosis.  38 C.F.R. § 3.310.  

Further, the preponderance of the evidence is against a finding that the Veteran's osteoporosis is otherwise related to service, to include exposure to an herbicide agent in service.  The Veteran's service treatment records show no indication of osteoporosis, and post-service treatment records show that the Veteran was diagnosed with osteoporosis many years after service.  The above medical opinions instead show that the Veteran's osteoporosis is related to his thyroid disability, and the above medical opinions show that there is no indication that the Veteran's thyroid disability is related to service.  For these reasons, entitlement to service connection is not warranted on a direct basis for osteoporosis.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Soft Tissue Sarcoma

The Veteran also contends that he has soft tissue sarcoma that is related to service, as reflected in a July 2017 statement and his November 2011 claim to reopen for example.  Here, the Veteran's claim for service connection is limited to the alleged disability of soft tissue sarcoma.  The Veteran submitted photos of bumps on his skin that he believes are soft tissue sarcoma.  The November 2016 Board decision reopened the previously denied claim of service connection for soft tissue sarcoma.  To the extent that the record shows previously denied claims for service connection for skin rash, dermatitis, and herpes zoster, the Board notes that in this appeal for soft tissue sarcoma, the Veteran has specifically alleged service connection for soft tissue sarcoma, and in the course of this appeal he has not indicated an intent to seek benefits for skin rash, dermatitis, and herpes zoster.  Indeed, the Veteran's representative stated at the June 2016 Board hearing that the parathyroid adenoma is allegedly a new and separate condition from the previously alleged chloracne and dermatitis, and that he believes that this parathyroid adenoma is soft tissue sarcoma.  On review, and as reflected in the November 2016 Board decision, the claim that was reopened and that is currently on appeal is limited to the specific disability of soft tissue sarcoma, and the Board may not broaden the claim on appeal to include previously denied disabilities of skin rash, dermatitis, and herpes zoster.  

In her VA medical opinions, W. K. found that the Veteran does not have soft tissue sarcoma or any history of a diagnosis of soft tissue sarcoma, nor is there any objective evidence of soft tissue sarcoma on examination.  

The Board acknowledges that the Veteran has referenced medical literature regarding the general nature and etiology of soft tissue sarcoma.   However, such literature has no probative value in this case, as it does not take into account the Veteran's specific medical history.  Such medical literature is outweighed by the above discussed VA examiner's opinions and the medical evidence of record, which shows that the Veteran does not have soft tissue sarcoma.  

The Board acknowledges that the Veteran has reported, such as in the June 2016 Board hearing that he was told by doctors that he has or has had soft tissue sarcoma.  Though the Veteran is competent to report a contemporaneous medical opinion, the Veteran's report that doctors found soft tissue sarcoma is inconsistent with the medical evidence.  As discussed, there is no evidence of any medical finding of soft tissue sarcoma or manifestations thereof in the record or on examination.  Accordingly, the Board finds that the Veteran is an unreliable historian and that his report that he was told by doctors that he had soft tissue sarcoma is not credible and therefore not probative.  Such report is therefore outweighed by the above discussed VA examiner's opinions and the medical evidence of record showing no soft tissue sarcoma.

On review, and in light of the above discussed VA medical opinions by W. K., the preponderance of the evidence is against a finding that soft tissue sarcoma existed at the time the claim was filed or at any time during the pendency of the claim on appeal.  Thus, the claimed present disability of soft tissue sarcoma is not shown, and service connection for the same is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  


ORDER

Entitlement to service connection for osteoporosis, to include as secondary to prostate cancer is denied.	

Entitlement to service connection for soft tissue sarcoma is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


